Case 2:19-cv-00562-FMO-KS Document 14 Filed 02/08/19 Page 1 of 5 Page ID #:93
  1
  2
  3
  4
  5
  6
  7                      UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
  8
  9    JASON LEE, et al.                        NO. 2:19−cv−00562−FMO−KS

  10
                                                ORDER SETTING SCHEDULING
                     Plaintiff(s),              CONFERENCE
  11
            v.
  12
       SCUBA MANIA, INC., et al.
  13
  14                Defendant(s).
  15
  16
  17        PLEASE READ THIS ORDER CAREFULLY. IT DIFFERS IN SOME
  18    RESPECTS FROM THE LOCAL RULES.

  19        The term "Counsel," as used in this Order, includes parties appearing
  20    pro se.
  21        In an effort to comply with Fed. R. Civ. P. 1's mandate "to secure the just,
  22    speedy, and inexpensive determination of every action[,]" IT IS ORDERED as
  23    follows:
  24        1.     Counsel for the parties shall attend a scheduling conference on
  25    March 21, 2019, at 10:00 AM, in Courtroom 6D of the 1st Street Courthouse.
  26    Lead trial counsel must attend the scheduling conference, unless excused by
  27    the court for good cause shown in advance of the scheduling conference. When

  28    seeking permission not to attend, lead counsel must identify the person who will


                                              −1−
Case 2:19-cv-00562-FMO-KS Document 14 Filed 02/08/19 Page 2 of 5 Page ID #:94
  1
       appear by name and bar number and specify that person's involvement in the case.
  2    The court may choose to postpone the scheduling conference rather than to permit
  3    counsel other than lead counsel to attend. Local counsel may not appear at a
  4    scheduling conference in place of lead counsel. Counsel should not purport to be

  5    "co-lead" counsel as a means of avoiding this requirement.
  6         2.     No later than February 28, 2019, counsel for all appearing parties, if
  7    any, shall meet, in person, and discuss the matters set forth in Fed. R. Civ. P. 26(f)
  8    ("Rule 26(f)") as well as those items identified in paragraph 4, below.
  9         3.     No later than March 7, 2019, counsel for all appearing parties,
  10   and all unrepresented appearing parties, if any, shall file a Joint Rule 26(f) Report.
  11   A mandatory chambers copy of the Joint Rule 26(f) Report shall be delivered to
  12   the chambers drop box at the Clerk's Office, 4th Floor of the First Street Courthouse

  13   by 12:00 p.m. on the business day following the e-filing of the Joint Rule 26(f)
  14   Report.
  15        4.     The Joint Rule 26(f) Report shall be drafted by plaintiff (unless
  16   the parties agree otherwise) but shall be submitted and signed jointly. "Jointly"
  17   contemplates a single report, regardless of how many separately represented parties

  18   there are. The Joint Rule 26(f) Report shall specify the date of the scheduling

  19   conference on the caption page. It shall report on all matters described below,

  20   which include those required to be discussed by Rule 26(f) and Local Rule 26-1:

  21               a.     Statement of the Case: A short synopsis (not to exceed two
  22                     pages) of the main claims, counterclaims and affirmative
  23                     defenses.
  24               b.     Subject Matter Jurisdiction: A statement of the specific basis

  25                      of federal jurisdiction, including supplemental jurisdiction.

  26               c.     Legal Issues: A brief description of the key legal issues,
  27                      including any unusual substantive, procedural or evidentiary
  28                      issues.

                                              −2−
Case 2:19-cv-00562-FMO-KS Document 14 Filed 02/08/19 Page 3 of 5 Page ID #:95
  1
                 d.    Parties, Evidence, etc.: A list of parties, percipient witnesses
  2                    and key documents on the main issues in the case. For conflict
  3                    purposes, corporate parties must identify all subsidiaries all
  4                    subsidiaries, parents and affiliates.

  5              e.    Insurance: Whether there is insurance coverage and the extent
  6                    of such coverage.
  7              f.    Magistrate Judge: Whether the parties consent to a mutually
  8                    agreeable magistrate judge from the court's Voluntary Consent
  9                    List to preside over this action for all purposes, including trial.
  10             g.    Discovery: A detailed discovery plan and a proposed
  11                   discovery cut-off date. If the parties anticipate calling expert
  12                   witnesses, they must propose a schedule for expert witness

  13                   disclosures (initial and rebuttal) and expert discovery cut−off
  14                   under Fed. R. Civ. P. 26(a)(2).
  15             h.    Motions: A statement of the likelihood of motions seeking to
  16                   add other parties or claims, file amended pleadings, transfer
  17                   venue, etc.

  18             i.    Class Certification: A proposed deadline for the filing of a

  19                  class certification motion, if applicable.

  20             j.    Dispositive Motions: A proposed cut-off date for dispositive
  21                  motions and a description of the issues or claims that any
  22                  party believes may be determined by such motions.
  23             k.   Settlement/Alternative Dispute Resolution (ADR):
  24                  A statement of what settlement discussions or written

  25                  communications have occurred (excluding any statement of

  26                  the terms discussed). If counsel have received a Notice to
  27                  Parties of Court-Directed ADR Program, the case
  28                  presumptively will be referred to the Court Mediation

                                           −3−
Case 2:19-cv-00562-FMO-KS Document 14 Filed 02/08/19 Page 4 of 5 Page ID #:96
  1
                       Panel or private mediation (at the parties' expense). If the
  2                    parties jointly desire a settlement conference with the
  3                    assigned magistrate judge, they should so indicate in their
  4                    report, and the matter will be discussed at the scheduling

  5                    conference. No case will proceed to trial unless all parties,
  6                    including an officer (with full authority to settle the case)
  7                    each corporate party, have appeared personally at an ADR
  8                    proceeding.
  9              l.   Pretrial Conference and Trial: The proposed dates for the
  10                  pretrial conference and trial.
  11             m.   Trial Estimate: A realistic estimate of the time required for
  12                  trial and whether trial will be by jury or by court. Each side

  13                  should specify (by number, not by name) how many witnesses
  14                  it contemplates calling. If the time estimate for trial given in
  15                  the Joint Rule 26(f) Report exceeds four court days, counsel
  16                  shall be prepared to discuss in detail the estimate.
  17             n.   Trial Counsel: The name(s) of the attorney(s) who will try

  18                  the case.

  19             o.   Independent Expert or Master: Whether this is a case where

  20                  the court should consider appointing a master pursuant to
  21                  Fed. R. Civ. P. 53 or an independent scientific expert. (The
  22                  appointment of a master may be especially appropriate if
  23                  there are likely to be substantial discovery disputes, numerous
  24                  claims to be construed in connection with a summary judgment

  25                  motion, a lengthy Daubert hearing, a resolution of a difficult

  26                  computation of damages, etc.)
  27             p.   Other Issues: A statement of any other issues affecting the
  28                  status or management of the case (e.g., unusually complicated

                                            −4−
Case 2:19-cv-00562-FMO-KS Document 14 Filed 02/08/19 Page 5 of 5 Page ID #:97
  1
                         technical or technological issues, disputes over protective
  2
                         orders, extraordinarily voluminous document production,
  3                      non-English-speaking witnesses, ADA-related issues,
  4                      discovery in foreign jurisdictions, etc.) and any proposals
  5                      concerning severance, bifurcation or other ordering of proof.
  6          The Joint Rule 26(f) Report should set forth the above-described information
  7     under section headings corresponding to those in this Order.
  8          5.     Discovery is governed by the Federal Rules of Civil Procedure and
  9     applicable Local Rules of the court. Pro se litigants are entitled to discovery to
  10    the same extent as are litigants represented by counsel. The court allows discovery
  11    to commence as soon as the first answer or motion to dismiss is filed. The parties
  12    should note that discovery shall not be stayed while any motion is pending,
  13    including any motion to dismiss and/or motion for protective order. The parties
  14    are directed to conduct any necessary discovery as soon as possible, as the

  15    court is not inclined to grant any extensions of the discovery or other case-

  16    related deadlines.

  17         6.     Plaintiff's counsel or, if plaintiff is appearing pro se, defendant's
  18    counsel, shall provide this Order to any parties who first appear after the date
  19    of this Order and to parties who are known to exist but have not yet entered

  20    appearances.
  21         7.     The failure of any party or attorney to comply with the requirements

  22    of this Order, the Local Rules or the Federal Rules of Civil Procedure may result

  23    in sanctions being imposed.

  24
  25
       Dated: February 8, 2019                                    /s/
  26                                                     Fernando M. Olguin
                                                      United States District Judge
  27
  28

                                                −5−
